DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 26 March 2020 has been considered.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a method for the application of an alternating electric field via electrode on a subject’s body to inhibit the proliferation of T-cells in the tissue.
Prior art to Kirson et al. (US Publication no. 2018/0001075 – disclosed by Applicant), Tracey et al. (US Publication no. 2009/0247934), Shafer (US Publication no. 2005/0075701), and Palti (US Patent no. 7,917,227 – disclosed by Applicant) are considered relevant prior art.  The references pertain to modulation of pathways to reduce or inhibit cell proliferation in tissue.  Tracey et al. and Shafer are directed to alleviating inflammation and immune responses by mediating T-cell responses.  Tracey et al. applies stimulation to stimulate an inflammatory reflex in combination with administration of a T-cell modifying agent.  Shafer stimulates the sympathetic nervous system to attenuate an immune response.  Kirson et al. and Palti are directed to systems which apply AC voltages between electrodes such that an alternating electric .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        27 January 2021